 

EXHIBIT 10.85

SIXTH LOAN MODIFICATION AGREEMENT - EXIM

This Sixth Loan Modification Agreement - Exim (this “Loan Modification
Agreement’) is entered into on September 15, 2006, and made effective as of
September 13, 2006, by and among (i) SILICON VALLEY BANK, a California chartered
bank, with its principal place of business at 3003 Tasman Drive, Santa Clara,
California 95054 and with a loan production office located at One Newton
Executive Park, Suite 200, 2221 Washington Street, Newton, Massachusetts  02462
(“Bank”) and (ii) ASPEN TECHNOLOGY, INC., a Delaware corporation with offices at
Ten Canal Park, Cambridge, Massachusetts 02141 for itself and as successor by
merger with ASPENTECH, INC., a Texas corporation  with offices at Ten Canal
Park, Cambridge, Massachusetts 02141 (“Borrower”)


1.                                       DESCRIPTION OF EXISTING INDEBTEDNESS
AND OBLIGATIONS. AMONG OTHER INDEBTEDNESS AND OBLIGATIONS WHICH MAY BE OWING BY
BORROWER TO BANK, BORROWER IS INDEBTED TO BANK PURSUANT TO A LOAN ARRANGEMENT
DATED AS OF JANUARY 30, 2003, EVIDENCED BY, AMONG OTHER DOCUMENTS, A CERTAIN
EXPORT-IMPORT BANK LOAN AND SECURITY AGREEMENT DATED AS OF JANUARY 30, 2003
BETWEEN BORROWER AND BANK, AS AMENDED FROM TIME TO TIME (AS AMENDED, THE “LOAN
AGREEMENT”).  CAPITALIZED TERMS USED BUT NOT OTHERWISE DEFINED HEREIN SHALL HAVE
THE SAME MEANING AS IN THE LOAN AGREEMENT.


2.                                       DESCRIPTION OF COLLATERAL.  REPAYMENT
OF THE OBLIGATIONS IS SECURED BY THE COLLATERAL AS DESCRIBED IN THE LOAN
AGREEMENT (TOGETHER WITH ANY OTHER COLLATERAL SECURITY GRANTED TO BANK, THE
“SECURITY DOCUMENTS”).

Hereinafter, the Security Documents, together with all other documents
evidencing or securing the Obligations shall be referred to as the “Existing
Loan Documents”.


3.                                       DESCRIPTION OF CHANGE IN TERMS.

Modification to Loan Agreement.


(A)                                  THE LOAN AGREEMENT SHALL BE AMENDED BY
DELETING THE FOLLOWING TEXT APPEARING IN SECTION 13.1 OF THE LOAN AGREEMENT:

“     “Exim Maturity Date” is September 13, 2006.”

and inserting in lieu thereof the following:

“     “Exim Maturity Date” is January 15, 2007.”


4.                                       FEES.  BORROWER SHALL PAY TO BANK A
MODIFICATION FEE OF $22,388.89, WHICH FEE SHALL BE DUE ON THE DATE HEREOF AND
SHALL BE DEEMED FULLY EARNED AS OF THE DATE HEREOF.  BORROWER SHALL ALSO
REIMBURSE BANK FOR ALL LEGAL FEES AND EXPENSES INCURRED IN CONNECTION WITH THIS
AMENDMENT TO THE EXISTING LOAN DOCUMENTS.


5.                                       RATIFICATION OF NEGATIVE PLEDGE. 
BORROWER HEREBY RATIFIES, CONFIRMS AND REAFFIRMS, ALL AND SINGULAR, THE TERMS
AND CONDITIONS OF A CERTAIN NEGATIVE PLEDGE AGREEMENTS EACH DATED AS OF JANUARY
30, 2003 BETWEEN BORROWER AND BANK, AND ACKNOWLEDGES, CONFIRMS AND AGREES THAT
SAID NEGATIVE PLEDGE AGREEMENT  SHALL REMAIN IN FULL FORCE AND EFFECT.


6.                                       CONSISTENT CHANGES.  THE EXISTING LOAN
DOCUMENTS ARE HEREBY AMENDED WHEREVER NECESSARY TO REFLECT THE CHANGES DESCRIBED
ABOVE.


7.                                       RATIFICATION OF LOAN DOCUMENTS. 
BORROWER HEREBY RATIFIES, CONFIRMS, AND REAFFIRMS ALL TERMS AND CONDITIONS OF
ALL SECURITY OR OTHER COLLATERAL GRANTED TO THE BANK, AND CONFIRMS THAT THE
INDEBTEDNESS SECURED THEREBY INCLUDES, WITHOUT LIMITATION, THE OBLIGATIONS.


--------------------------------------------------------------------------------




 


8.                                       NO DEFENSES OF BORROWER.  BORROWER
HEREBY ACKNOWLEDGES AND AGREES THAT BORROWER HAS NO OFFSETS, DEFENSES, CLAIMS,
OR COUNTERCLAIMS AGAINST BANK WITH RESPECT TO THE OBLIGATIONS, OR OTHERWISE, AND
THAT IF BORROWER NOW HAS, OR EVER DID HAVE, ANY OFFSETS, DEFENSES, CLAIMS, OR
COUNTERCLAIMS AGAINST BANK, WHETHER KNOWN OR UNKNOWN, AT LAW OR IN EQUITY, ALL
OF THEM ARE HEREBY EXPRESSLY WAIVED AND BORROWER HEREBY RELEASES BANK FROM ANY
LIABILITY THEREUNDER.


9.                                       CONTINUING VALIDITY.  BORROWER
UNDERSTANDS AND AGREES THAT IN MODIFYING THE EXISTING OBLIGATIONS, BANK IS
RELYING UPON BORROWER’S REPRESENTATIONS, WARRANTIES, AND AGREEMENTS, AS SET
FORTH IN THE EXISTING LOAN DOCUMENTS.  EXCEPT AS EXPRESSLY MODIFIED PURSUANT TO
THIS LOAN MODIFICATION AGREEMENT, THE TERMS OF THE EXISTING LOAN DOCUMENTS
REMAIN UNCHANGED AND IN FULL FORCE AND EFFECT.  BANK’S AGREEMENT TO
MODIFICATIONS TO THE EXISTING OBLIGATIONS PURSUANT TO THIS  LOAN MODIFICATION
AGREEMENT IN NO WAY SHALL OBLIGATE BANK TO MAKE ANY FUTURE MODIFICATIONS TO THE
OBLIGATIONS.  NOTHING IN THIS LOAN MODIFICATION AGREEMENT SHALL CONSTITUTE A
SATISFACTION OF THE OBLIGATIONS.  IT IS THE INTENTION OF BANK AND BORROWER TO
RETAIN AS LIABLE PARTIES ALL MAKERS OF EXISTING LOAN DOCUMENTS, UNLESS THE PARTY
IS EXPRESSLY RELEASED BY BANK IN WRITING.


10.                                 COUNTERSIGNATURE.  THIS LOAN MODIFICATION
AGREEMENT SHALL BECOME EFFECTIVE ONLY WHEN IT SHALL HAVE BEEN EXECUTED BY
BORROWER AND BANK.

[Remainder of page intentionally left blank.]


--------------------------------------------------------------------------------




 

This Loan Modification Agreement is executed as a sealed instrument under the
laws of the Commonwealth of Massachusetts as of the date first written above.

 

BORROWER:

 

 

 

 

 

 

 

ASPEN TECHNOLOGY, INC.

 

 

 

 

 

 

 

By:

 

/s/ Leo S. Vannoni

 

 

Name: Leo S. Vannoni

 

 

Title:VP & Treasurer

 

 

 

 

 

 

 

BANK:

 

 

 

 

 

 

 

SILICON VALLEY BANK

 

 

 

 

 

 

 

By:

 

/s/ Michael Fell

 

 

Name:Michael Fell

 

 

Title: Assistant Vice President

 

The undersigned, ASPENTECH SECURITIES CORP., a Massachusetts corporation, 
ratifies, confirms and reaffirms, all and singular, the terms and conditions of
a certain Unlimited Guaranty dated January 30, 2003 (the “Guaranty”) and a
certain Security Agreement dated as of January 30, 2003 (the “Security
Agreement”) and acknowledges, confirms and agrees that the Guaranty and Security
Agreement shall remain in full force and effect and shall in no way be limited
by the execution of this Loan Modification Agreement, or any other documents,
instruments and/or agreements executed and/or delivered in connection herewith.

ASPENTECH SECURITIES CORP.

By:

 

/s/ Leo S. Vannoni

 

 

Name: Leo S. Vannoni

 

 

Title: Treasurer

 

 

 


--------------------------------------------------------------------------------